


Exhibit 10.64

 

NINTH AMENDMENT AGREEMENT

 

NINTH AMENDMENT AGREEMENT (this “Agreement”) dated as of February 25, 2009, by
and among United Natural Foods, Inc. and Albert’s Organics, Inc. (collectively,
the “Borrowers”), and Bank of America, N.A., as successor to Fleet Capital
Corporation (the “Lender”), with respect to the Term Loan Agreement dated as of
April 28, 2003, as amended by an Amendment to Term Loan Agreement dated
August 26, 2003, a Second Amendment to Term Loan Agreement dated December 18,
2003, a Third Amendment to Term Loan Agreement dated April 30, 2004, a Fourth
Amendment to Term Loan Agreement dated June 15, 2005, a Fifth Amendment to Term
Loan Agreement dated July 28, 2005, a Sixth Amendment to Term Loan Agreement
dated November 2, 2007, a Seventh Amendment to Term Loan Agreement dated
November 27, 2007 and an Eighth Amendment Agreement dated as of May 28, 2008 (as
amended, the “Term Loan Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have requested that the Lender amend certain other
provisions of the Term Loan Agreement, and the Lender is willing to amend the
Term Loan Agreement, on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

§1.          Definitions.  Capitalized terms used herein without definition that
are defined in the Term Loan Agreement shall have the meanings given to such
terms in the Term Loan Agreement, as amended hereby.

 

§2.          Representations and Warranties; Acknowledgment.  The Borrowers
hereby represent and warrant to the Lender as follows:

 

(a)           Each of the Borrowers has adequate power to execute and deliver
this Agreement and each other document to which it is a party in connection
herewith and to perform its obligations hereunder or thereunder.  This Agreement
and each other document executed in connection herewith have been duly executed
and delivered by each of the Borrowers and do not contravene any law, rule or
regulation applicable to any Borrower or any of the terms of any other
indenture, agreement or undertaking to which any Borrower is a party.  The
obligations contained in this Agreement and each other document executed in
connection herewith to which any of the Borrowers is a party, taken together
with the obligations under the Loan Documents, constitute the legal, valid and
binding obligations enforceable against any such Borrower in accordance with
their respective terms.

 

(b)           After giving effect to the transactions contemplated by this
Agreement, all the representations and warranties made by the Borrowers in the
Loan Documents are true and correct on the date hereof as if made on and as of
the date hereof and are so repeated herein as if expressly set forth herein or
therein, except to the extent that any of such representations and warranties
expressly relate by their terms to a prior date.

 

--------------------------------------------------------------------------------


 

(c)           No Event of Default under and as defined in any of the Loan
Documents has occurred and is continuing on the date hereof.

 

§3.           Amendments to Term Loan Agreement. The Term Loan Agreement is
hereby amended as follows:

 

3.1.          Amendments to Appendix A.

 

The definitions of “Permitted Purchase Money Indebtedness”, “Plan” and
“Subordinated Debt” are hereby amended and restated in their entirety to read as
follows:

 

“Permitted Purchase Money Indebtedness – Purchase Money Indebtedness and
Capitalized Lease Obligations of Borrowers or Guarantors incurred after the date
hereof which is secured solely by a Purchase Money Lien.”

 

“Plan – an employee benefit plan now or hereafter maintained for employees of
Borrowers or their Subsidiaries that is covered by Title IV of ERISA.”

 

“Subordinated Debt – Indebtedness of Borrowers or their Subsidiaries that is
subordinated to the Obligations in a manner satisfactory to Lender.”

 

Clause (i) of the definition of Restricted Investment is hereby amended and
restated in its entirety to read as follows:

 

“(i)  investments in Subsidiaries of UNF which are Borrowers or Guarantors;”

 

3.2.          Amendment to Section 5.1.4.

 

Clause (iv) of Section 5.1.4 of the Term Loan Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(iv) the number of authorized, issued and treasury shares or membership
interests, as the case may be, of each such Borrower and each Subsidiary of each
such Borrower.”

 

3.3.          Amendment to Section 5.1.11.

 

Section 5.1.11 of the Term Loan Agreement is hereby amended by deleting “.” from
the end of such Section and inserting the following at the end of such Section:

 

“other than as set forth on Exhibit M hereto.”

 

-2-

--------------------------------------------------------------------------------


 

3.4.           Amendment to Section 6.1.3.

 

Section 6.1.3 of the Term Loan Agreement is hereby amended by deleting “and”
from the end of clause (iv), renumbering clause (v) as clause (vi) and inserting
a new clause (v) to read as follows:

 

“(v)           contemporaneously with any Permitted Acquisition, a report
supplementing, on a cumulative basis, Exhibit B, Exhibit C, Exhibit D,
Exhibit E, Exhibit F and Exhibit I containing a description of all changes in
the information included in such Exhibits as may be necessary for such Exhibits
to be accurate and complete, such report to be signed by the chief executive
officer or chief financial officer of UNF and to be in a form reasonably
satisfactory to the Agent; and”

 

3.5.           Amendment to Section 6.1.6.

 

Section 6.1.6 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.1.6.  Taxes and Liens.  Pay and discharge, and cause each Subsidiary to pay
and discharge, all taxes, assessments and government charges upon it, its income
and Property as and when such taxes, assessments and charges are due and
payable, unless and to the extent only that such taxes, assessments and charges
are being contested in good faith and by appropriate proceedings and Borrowers
maintain, and cause each Subsidiary to maintain, reasonable reserves on their
books therefor.  Borrowers shall also pay and discharge, and shall cause each
Subsidiary to pay and discharge, any lawful claims which, if unpaid, might
become a Lien against any of the Borrowers’ or their Subsidiaries’ Property
except for Permitted Liens.”

 

3.6.           Amendment to Section 6.1.10.

 

Section 6.1.10 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.1.10.  Compliance with Laws.  Comply, and cause each Subsidiary to comply,
with all laws, ordinances, governmental rules and regulations to which it is
subject, and obtain and keep in force any and all licenses, permits, franchises,
or other governmental authorizations necessary to the ownership of its Real
Property or the conduct of its business, which violation or failure to obtain
might materially and adversely affect the business, prospects, profits,
properties, or condition (financial or otherwise) of the Borrowers and their
Subsidiaries, taken as a whole.”

 

-3-

--------------------------------------------------------------------------------


 

3.7.           Amendment to Section 6.1.11.

 

Section 6.1.11 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.1.11.  ERISA Compliance.  (i) At all times make, and cause each Subsidiary to
make, prompt payment of contributions required to meet the minimum funding
standard set forth in ERISA with respect to each Plan; and (ii) notify Lender as
soon as practicable of any Reportable Event and of any additional act or
condition arising in connection with any Plan which the Borrowers believe might
constitute grounds for the termination thereof by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a Trustee to administer the Plan.”

 

3.8.           Amendment to Section 6.1.12.

 

Section 6.1.12 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.1.12.  Appraisals.  At Lender’s request, but no more often than once every
three years, obtain subsequent appraisals or updates to the Original Appraisals
of the Real Property, at Borrowers’ expense, in form and substance satisfactory
to Lender until such time as the Obligations are paid in full, provided however,
(i) after an Event of Default occurs, (ii) if at any time Lender believes, for
any reason, that the fair market value of the Real Property may have decreased
or (iii) after a material casualty or condemnation occurs with respect to any of
the Real Property and Lender is obligated to release insurance proceeds or
condemnation awards to Borrowers or their Subsidiaries, Borrowers shall be
required to obtain, and shall cause their Subsidiaries to obtain, any and all
such appraisals or updates as requested by Lender.”

 

3.9.           Amendment to Section 6.2.2.

 

Section 6.2.2 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.2.2.  Loans.  Make, or permit any Subsidiary of Borrowers to make, any loans
or other advances of money (other than for salary, travel advances, advances
against commissions and other similar advances in the ordinary course of
business or as existing on the Closing Date and disclosed on Exhibits hereto) to
any Person; provided, however, that Borrowers and Guarantors may accept
promissory notes for loans to their customers in the normal course of business
to the extent not prohibited by the terms of this Agreement and Borrowers may
make loans or other advances of money between and among the Borrowers and the
Guarantors in the ordinary course of business.”

 

-4-

--------------------------------------------------------------------------------


 

3.10.           Amendment to Section 6.2.3.

 

Section 6.2.3(vii) of the Term Loan Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(vii)           Unsecured Indebtedness incurred among the Borrowers and the
Guarantors;”

 

3.11.           Amendments to Section 6.2.5.

 

Clauses (iii), (vii) and (viii) of Section 6.2.5 of the Term Loan Agreement are
hereby amended and restated in their entirety to read as follows:

 

“(iii)           Liens arising in the ordinary course of Borrowers’ or
Guarantors’ business by operation of law or regulation, but only if payment in
respect of any such Lien is not at the time required and such Liens do not, in
the aggregate, materially detract from the value of the Property of Borrowers
and their Subsidiaries or materially impair the use thereof in the operation of
Borrowers’ and their Subsidiaries’ business;”

 

“(vii)          attachment, judgment, and other similar non-tax liens arising in
connection with court proceedings, but only if and for so long as the execution
or other enforcement of such liens is and continues to be effectively stayed and
bonded on appeal, the validity and amount of the claims secured thereby are
being actively contended in good faith and by appropriate lawful proceedings and
such liens do not, in the aggregate, materially detract from the value of the
Property of the Borrowers or their Subsidiaries or materially impair the use
thereof in the operation of the Borrowers’ and their Subsidiaries’ business;”

 

“(viii)         reservations, exceptions, easements, rights of way, and other
similar encumbrances affecting real property, provided that, in Lender’s sole
judgment, they do not in the aggregate materially detract from the value of said
Properties or materially interfere with their use in the ordinary conduct of the
Borrowers’ or their Subsidiaries’ business and, if said real property
constitutes Collateral, Lender has consented thereto; and”

 

3.12.           Amendment to Section 6.2.6.

 

Section 6.2.6 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.2.6.  Subordinated Debt.  Issue or enter into, or permit any Subsidiary to
issue or enter into, any agreement to issue Subordinated Debt except upon terms
and provisions relating to the maturity and repayment thereof and terms relating
to the subordination of payment thereof to the Obligations, in each case
reasonably acceptable to the Lender.”

 

-5-

--------------------------------------------------------------------------------


 

3.13.           Amendment to Section 6.2.11.

 

Section 6.2.11 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.2.11.  Tax Consolidation.  File or consent to the filing of, or permit any
Subsidiary to file or consent to the filing of, any consolidated income tax
return with any Person other than a Subsidiary of Borrowers.”

 

3.14.           Amendment to Section 6.2.12.

 

Section 6.2.12 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.2.12.  Business Locations.  Transfer, or permit any Subsidiary to transfer,
its principal place of business or chief executive office, or open, or permit
any Subsidiary to open, any new business location, except upon at least thirty
(30) days prior written notice to Lender and after delivery to Lender of
financing statements if required by Lender in form satisfactory to Lender to
perfect or continue the perfection and priority of Lender’s Lien and security
interest hereunder.”

 

3.15.           Amendment to Section 6.2.13.

 

Section 6.2.13 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.2.13.  Guaranties.  Except as set forth in Exhibit M hereto, guaranty,
assume, endorse or otherwise, in any way, become directly or contingently liable
with respect to, or permit any Subsidiary to guaranty, assume, endorse or
otherwise, in any way, become directly or contingently liable with respect to,
the Indebtedness of any Person except by endorsement or instrument or items of
payment for deposit or collection, provided, however, that the Borrowers may
(a) enter into guaranties in the ordinary course of business of indebtedness and
obligations incurred by Borrower and their Subsidiaries and (b) make payments
(but not prepayments) of principal and interest when due under the terms of the
ESOP Notes to the extent that no Default or Event of Default shall have occurred
and be continuing at the time of or hereafter giving effect to any such payment
(c) guaranties on an unsecured basis of the obligations of Subsidiaries
established to make acquisitions or investments permitted under Subsection 6.2.1
hereof.”

 

3.16.           Amendment to Section 6.2.15.

 

Section 6.2.15 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

-6-

--------------------------------------------------------------------------------


 

“6.2.15.  Subsidiaries.  Hereafter create any Subsidiary, or permit any
Subsidiary to create any other Subsidiary, except as provided in Subsection
6.2.1 hereof.”

 

3.17.           Amendment to Section 6.2.16.

 

Section 6.2.16 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.2.16.  Change of Business.  Enter into, or permit any Subsidiary to enter
into, any new business or make, or permit any Subsidiary to make, any material
change in any of Borrowers’ or their Subsidiaries’ business objectives, purposes
and operations.”

 

3.18.           Amendment to Section 6.2.17.

 

Section 6.2.17 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.2.17.  Names of Borrowers and Subsidiaries.  Use, or permit any Subsidiary to
use, any entity name (other than its own) or any fictitious name, trade style or
“d/b/a” except for the names disclosed on Exhibit E attached hereto.”

 

3.19.           Amendment to Section 6.2.18.

 

Section 6.2.18 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.2.18.  Use of Lender’s Name.  Without prior written consent of Lender, use,
or permit any Subsidiary to use, the name of Lender or the name of any
Affiliates of Lender in connection with any of the Borrowers’ or their
Subsidiaries’ business or activities, except in connection with internal
business matters, as required in dealings with governmental agencies and
financial institutions and to trade creditors of the Borrowers or their
Subsidiaries solely for credit reference purposes.”

 

3.20.           Amendment to Section 6.2.19.

 

Section 6.2.19 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.2.19.  Margin Securities.  Own, purchase or acquire (or enter into any
contracts to purchase or acquire), or permit any Subsidiary to own, purchase or
acquire (or enter into any contracts to purchase or acquire), any “margin
security” as defined by any regulation of the Federal Reserve Board as now in
effect or as the same may hereafter be in effect unless, prior to any such
purchase or acquisition or entering into any such contract, Lender shall have
received an opinion of counsel satisfactory to Lender that the effect of such
purchase or acquisition will not cause this Agreement to violate regulations
(G) or (U) or any other regulations of the Federal Reserve Board then in
effect.”

 

-7-

--------------------------------------------------------------------------------


 

3.21.           Amendment to Section 6.2.20.

 

Section 6.2.20 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“6.2.20.  Fiscal Year.  Change the fiscal year of Borrowers or any of Borrowers’
Subsidiaries, or permit any Subsidiary to change its fiscal year or the fiscal
year of any other Subsidiary of Borrowers.”

 

3.22.           Amended Exhibits.

 

Exhibits B, C, D, E, F, I and M to the Term Loan Agreement are hereby amended
and restated as set forth on Exhibits B, C, D, E, F, I and M, respectively,
attached to this Agreement.

 

§4.          Ratification, etc.  All of the obligations and liabilities to the
Lender as evidenced by or otherwise arising under the Term Loan Agreement and
the other Loan Documents, are, by the Borrowers’ execution of this Agreement,
ratified and confirmed in all respects.  In addition, by each Borrower’s
execution of this Agreement, such Borrower represents and warrants that neither
it nor any of its Subsidiaries has any counterclaim, right of set-off or defense
of any kind with respect to such obligations and liabilities.  This Agreement
and the Term Loan Agreement shall hereafter be read and construed together as a
single document, and all references in the Term Loan Agreement or any related
agreement or instrument to the Term Loan Agreement shall hereafter refer to the
Term Loan Agreement as amended by this Agreement.

 

§5.          Conditions to Effectiveness.  The effectiveness of the amendments
set forth in Section 3 of this Agreement are subject to the prior satisfaction
of the following conditions precedent (the date of such satisfaction herein
referred to as the “Ninth Amendment Effective Date”):

 

(a)           Representations and Warranties.  The representations and
warranties of the Borrowers contained herein shall be true and correct.

 

(b)           No Event of Default.  There shall exist no Default or Event of
Default.

 

(c)           Corporate or Limited Liability Company Action.  The Lender shall
have received evidence reasonably satisfactory to the Lender that all requisite
corporate or limited liability company, as applicable, action necessary for the
valid execution, delivery and performance by the Borrowers of this Agreement and
all other instruments and documents delivered by the Borrowers in connection
herewith has been taken.

 

(d)           Delivery of this Agreement.  The Borrowers and the Lender shall
have executed and delivered this Agreement and each Guarantor shall have
acknowledged its acceptance of or agreement to this Agreement and its
ratification of the continuing effectiveness of its Guaranty.

 

-8-

--------------------------------------------------------------------------------


 

(e)           Guarantor Reaffirmation; Guaranties.  Each of the Guarantors shall
have reaffirmed their respective obligations under their respective Guaranty
Agreements pursuant to reaffirmation agreements each in form and substance
satisfactory to the Lender.  Each of Fantastic Foods, Inc. and Mt. Vikos, Inc.
shall have executed a Guaranty Agreement in respect of the Obligations, in each
case in form and substance satisfactory to the Lender.

 

(f)           Payment of Expenses.  The Borrowers shall have paid to the Lender
all amounts payable to the Lender under §6 hereof.

 

(h)           Amendment of Working Capital Facility.  The Working Capital
Facility shall have been amended by an amendment in form and substance
satisfactory to the Lender.

 

(j)           Participant Consents.  The Lender shall have received the written
consent of each participant in the Term Loan to the provisions of this
Agreement.

 

(k)           Other Documents.  The Borrowers shall have executed and delivered
such other documents, and taken such other action, as may be reasonably
requested by the Lender in connection with this Agreement.

 

(l)           Amendment Fee.  The Borrowers shall have paid to the Lender an
amendment fee of 0.125% of the aggregate principal amount of the Loans.

 

§6.           Expenses, Etc.  Without limitation of the amounts payable by the
Borrowers under the Term Loan Agreement and other Loan Documents, the Borrowers
shall pay to the Lender and its counsel upon demand an amount equal to any and
all out-of-pocket costs or expenses (including reasonable legal fees and
disbursements and appraisal expenses) incurred by the Lender in connection with
the preparation, negotiation and execution of this Agreement and the matters
related thereto.

 

§7.           Time is of the Essence; No Waivers by Lender.  TIME IS OF THE
ESSENCE WITH RESPECT TO ALL COVENANTS, CONDITIONS, AGREEMENTS OR OTHER
PROVISIONS HEREIN.  Except as otherwise expressly provided for herein, nothing
in this Agreement shall extend to or affect in any way the Borrowers’
obligations or the Lender’s rights and remedies arising under the Term Loan
Agreement or the other Loan Documents.

 

§8.           Governing Law.  This Agreement shall for all purposes be construed
according to and governed by the laws of the State of Connecticut (excluding the
laws thereof applicable to conflicts of law and choice of law).

 

§9.           Effective Date. The amendments set forth in Section 3 hereof shall
become effective among the parties hereto as of the Ninth Amendment Effective
Date.  Until the Ninth Amendment Effective Date, the terms of the Term Loan
Agreement prior to its amendment hereby shall remain in full force and
effect.  This Agreement is effective as to all provisions other than the
amendments set forth in Section 3 hereof at the time that the Borrowers and the
Lender have executed and delivered this Agreement.

 

-9-

--------------------------------------------------------------------------------


 

§10.           Entire Agreement; Counterparts.  This Agreement sets forth the
entire understanding and agreement of the parties with respect to the matters
set forth herein, including the amendments set forth herein, and this Agreement
supersedes any prior or contemporaneous understanding or agreement of the
parties as to any such amendment of the provisions of the Term Loan Agreement or
any Loan Document, except for any such contemporaneous agreement that has been
set forth in writing and executed by the Borrowers and the Lender.  This
Agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all of which counterparts taken together shall be
deemed to constitute one and the same instrument.  A facsimile or other
electronic transmission of an executed counterpart shall have the same effect as
the original executed counterpart.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, as of the day and year first above written.

 

BORROWERS:

 

UNITED NATURAL FOODS, INC.

 

 

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

ALBERT’S ORGANICS, INC.

 

 

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

[Signature Page to the Ninth Amendment Agreement to the Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

LENDER:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Edgar Ezerins

 

Name: Edgar Ezerins

 

Title: Vice President

 

 

 

[Signature Page to the Ninth Amendment Agreement to the Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

Each of the undersigned Guarantors

acknowledges and agrees to the foregoing,

and ratifies and confirms in all respects

such Guarantor’s obligations under the

Guaranty Agreements:

 

NATURAL RETAIL GROUP, INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

SPRINGFIELD DEVELOPMENT, LLC

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

UNITED NATURAL FOODS WEST, INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

UNITED NATURAL TRADING CO.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

DISTRIBUTION HOLDINGS, INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

MILLBROOK DISTRIBUTION SERVICES INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

FANTASTIC FOODS, INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

[Signature Page to the Ninth Amendment Agreement to the Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

MT. VIKOS, INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

[Signature Page to the Ninth Amendment Agreement to the Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT B

 

Chief Executive Offices and Registered Agents

 

Chief Executive Offices:

 

 

 

 

 

Borrowers:

 

 

 

 

 

United Natural Foods, Inc.

 

313 Iron Horse Way

 

 

Providence, RI 029081

 

 

 

Albert’s Organics, Inc.

 

200 Eagle Court

 

 

Bridgeport, NJ 08014

 

 

 

Subsidiaries:

 

 

 

 

 

United Natural Foods West, Inc.

 

1101 Sunset Boulevard

 

 

Rocklin, CA 95765

 

 

 

United Natural Trading Co.

 

96 Executive Drive

 

 

Edison, NJ 08817

 

 

 

Distribution Holdings, Inc.

 

313 Iron Horse Way

 

 

Providence, RI 029081

 

 

 

Springfield Development, LLC

 

313 Iron Horse Way

 

 

Providence, RI 029081

 

 

 

Millbrook Distribution Services Inc.

 

88 Huntoon Memorial Hwy

 

 

Leicester, MA 01524

 

 

 

Natural Retail Group, Inc.

 

Seabreeze Shopping Plaza

 

 

30555 US Hwy 19N

 

 

Palm Harbor, FL

 

 

 

Fantastic Foods, Inc.

 

313 Iron Horse Way

 

 

Providence, RI 029081

 

 

 

Mt. Vikos, Inc.

 

1291 Ocean Street

 

 

Marshfield, MA 02050

 

 

 

United Natural Transportation Co.

 

313 Iron Horse Way

 

 

Providence, RI 029081

 

 

 

UNFI Canada, Inc.

 

8755 Keele Street

 

 

Concord, Ontario L4K 2N1

 

--------------------------------------------------------------------------------

1 Changed its chief executive office from 260 Lake Road, Dayville, CT 06241 in
September, 2009

 

--------------------------------------------------------------------------------


 

Registered Agents:

 

Borrowers:

 

United Natural Foods, Inc.:

 

The Corporation Trust Company

 

 

Corporation Trust Center

 

 

1209 Orange Street

 

 

Wilmington, DE 19801

 

 

302-658-7581

 

 

 

 

 

C T Corporation System

 

 

1200 South Pine Island Road

 

 

Plantation, FL 33324

 

 

Phone: 954-473-5503

 

 

 

 

 

C T Corporation System

 

 

One Corporate Center

 

 

Floor 11

 

 

Hartford, CT 06103-3220

 

 

Phone: 860-724-9044

 

 

 

 

 

C T Corporation System

 

 

400 Cornerstone Drive

 

 

Suite 240

 

 

Williston, VT 05495

 

 

Phone: 802-878-1500

 

 

 

 

 

C T Corporation System (Atlanta)

 

 

1201 Peachtree Street, NE

 

 

Atlanta, GA 30361

 

 

Phone: 404-888-6488

 

 

 

 

 

The Corporation Company

 

 

1675 Broadway

 

 

Suite 1200

 

 

Denver, CO 80202

 

 

Phone: 303-629-2500

 

 

 

 

 

C T Corporation System

 

 

116 Pine Street

 

 

Suite 320

 

 

Harrisburg, PA 17101

 

 

Phone: 717-234-6004

 

 

 

 

 

C T Corporation System Inc.

 

 

100 South 5th Street

 

 

Suite 1075

 

 

Minneapolis, MN 55402

 

 

Phone: 612-333-4315

 

 

 

 

 

C T Corporation System

 

 

500 East Court Avenue

 

 

Suite 500

 

 

Des Moines, IA 50309

 

 

Phone: 515-245-4469

 

2

--------------------------------------------------------------------------------


 

 

 

C T Corporation System

 

 

314 East Thayer Avenue

 

 

P.O. Box 400

 

 

Bismarck, ND 58501

 

 

Phone: 701-223-2890

 

 

 

 

 

C T Corporation System

 

 

818 West Seventh Street

 

 

2nd Floor

 

 

Los Angeles, CA 90017

 

 

Phone: 213-627-8252

 

 

 

 

 

C T Corporation System

 

 

5400 D Big Tyler Road

 

 

Charleston, WV 25313

 

 

Phone: 304-776-1152

 

 

 

 

 

C T Corporation System

 

 

2 Office Park Court

 

 

Suite 103

 

 

Columbia, SC 29223

 

 

Phone: 803-699-6130

 

 

 

 

 

C T Corporation System

 

 

306 West Main Street

 

 

Suite 512

 

 

Frankfort, KY 40601

 

 

Phone: 502-875-6424

 

 

 

 

 

C T Corporation System

 

 

155 Federal Street

 

 

Suite 700

 

 

Boston, MA 02110

 

 

Phone: 617-757-6400

 

 

 

 

 

C T Corporation System

 

 

9 Capitol Street

 

 

Concord, NH 03301

 

 

Phone: 603-224-2341

 

 

 

 

 

The Corporation Trust Company

 

 

820 Bear Tavern Road

 

 

West Trenton, NJ 08628

 

 

Phone: 609-538-1818

 

 

 

 

 

C T Corporation System

 

 

111 Eighth Avenue

 

 

13th Floor

 

 

New York, NY 10011

 

 

Phone: 212-894-8800

 

3

--------------------------------------------------------------------------------


 

 

 

C T Corporation System

 

 

251 East Ohio Street

 

 

Suite 1100

 

 

Indianapolis, IN 46204

 

 

Phone: 317-396-9747

 

 

 

Albert’s Organics, Inc.:

 

Kathryn Courtney

 

 

3268 E Vernon Avenue

 

 

Vernon, CA 90058

 

 

 

 

 

C T Corporation System

 

 

1200 South Pine Island Road

 

 

Plantation, FL 33324

 

 

Phone: 954-473-5503

 

 

 

 

 

The Corporation Company

 

 

1675 Broadway

 

 

Suite 1200

 

 

Denver, CO 80202

 

 

Phone: 303-629-2500

 

 

 

 

 

C T Corporation System

 

 

116 Pine Street

 

 

Suite 320

 

 

Harrisburg, PA 17101

 

 

Phone: 717-234-6004

 

 

 

 

 

C T Corporation System Inc.

 

 

100 South 5th Street

 

 

Suite 1075

 

 

Minneapolis, MN 55402

 

 

Phone: 612-333-4315

 

 

 

 

 

C T Corporation System

 

 

150 Fayetteville Street

 

 

Box 1011

 

 

Raleigh, NC 27601

 

 

Phone: 919-821-7139

 

 

 

 

 

The Corporation Trust Company

 

 

Corporation Trust Center

 

 

1209 Orange Street

 

 

Wilmington, DE 19801

 

 

Phone: 302-777-0247

 

 

 

 

 

The Corporation Trust Company

 

 

820 Bear Tavern Road

 

 

West Trenton, NJ 08628

 

 

Phone: 609-538-1818

 

 

 

Subsidiaries:

 

 

 

 

 

United Natural Foods West, Inc.:

 

C T Corporation System

 

 

818 West Seventh Street

 

 

2nd Floor

 

 

Los Angeles, CA 90017

 

 

Phone: 213-627-8252

 

4

--------------------------------------------------------------------------------


 

 

 

The Corporation Company

 

 

1675 Broadway

 

 

Suite 1200

 

 

Denver, CO 80202

 

 

Phone: 303-629-2500

 

 

 

 

 

C T Corporation System

 

 

123 East Marcy

 

 

Santa Fe, NM 87501

 

 

Phone: 505-983-9122

 

 

 

 

 

C T Corporation System

 

 

2394 E Camelback Road

 

 

Phoenix, AZ 85016

 

 

 

 

 

C T Corporation System

 

 

388 State Street

 

 

Suite 420

 

 

Salem, OR 97301

 

 

Phone: 503-566-6883

 

 

 

 

 

C T Corporation System

 

 

1801 West Bay Drive, NW

 

 

Suite 206

 

 

Olympia, WA 98502

 

 

Phone: 360-357-6794

 

 

 

 

 

C T Corporation System

 

 

1111 West Jefferson

 

 

Suite 530

 

 

Boise, ID 83702

 

 

Phone: 208-344-8535

 

 

 

 

 

The Corporation Company, Inc.

 

 

900 Fort Street Mall

 

 

Suite 1800

 

 

Honolulu, HI 96813

 

 

Phone: 808-524-8000

 

 

 

 

 

C T Corporation System

 

 

9360 Glacier Highway

 

 

Suite 202

 

 

Juneau, AK 99801

 

 

Phone: 907-586-3340

 

 

 

United Natural Trading Co.:

 

The Corporation Trust Company

 

 

Corporation Trust Center

 

 

1209 Orange Street

 

 

Wilmington, DE 19801

 

 

Phone: 302-777-0247

 

5

--------------------------------------------------------------------------------


 

 

 

C T Corporation System

 

 

818 West Seventh Street

 

 

2nd Floor

 

 

Los Angeles, CA 90017

 

 

Phone: 213-627-8252

 

 

 

 

 

The Corporation Trust Company

 

 

820 Bear Tavern Road

 

 

West Trenton, NJ 08628

 

 

Phone: 609-538-1818

 

 

 

Distribution Holdings, Inc.

 

The Corporation Trust Company

 

 

Corporation Trust Center

 

 

1209 Orange Street

 

 

Wilmington, DE 19801

 

 

Phone: 302-777-0247

 

 

 

Springfield Development, LLC

 

The Corporation Trust Company

 

 

Corporation Trust Center

 

 

1209 Orange Street

 

 

Wilmington, DE 19801

 

 

Phone: 302-777-0247

 

 

 

Millbrook Distribution Services Inc.

 

The Corporation Trust Company

 

 

Corporation Trust Center

 

 

1209 Orange Street

 

 

Wilmington, DE 19801

 

 

Phone: 302-777-0247

 

 

 

 

 

C T Corporation System

 

 

155 Federal Street

 

 

Suite 700

 

 

Boston, MA 02110

 

 

Phone: 617-757-6400

 

 

 

 

 

C T Corporation System

 

 

1200 South Pine Island Road

 

 

Plantation, FL 33324

 

 

Phone: 954-473-5503

 

 

 

 

 

C T Corporation System

 

 

One Corporate Center

 

 

Floor 11

 

 

Hartford, CT 06103-3220

 

 

Phone: 860-724-9044

 

 

 

 

 

C T Corporation System

 

 

155 South Main Street

 

 

Suite 301

 

 

Providence, RI 02903

 

 

Phone: 401-861-7400

 

6

--------------------------------------------------------------------------------


 

 

 

C T Corporation System

 

 

2394 E Camelback Road

 

 

Phoenix, AZ 85016

 

 

 

 

 

The Corporation Company

 

 

124 West Capitol Avenue

 

 

Suite 1900

 

 

Little Rock, AR 72201-3736

 

 

Phone: 501-244-9034

 

 

 

 

 

Peter B. Webster (Domestic Corp)

 

 

One Portland Square

 

 

Portland, ME 04101

 

 

Phone: 207-774-4000

 

 

 

 

 

C T Corporation System

 

 

9 Capitol Street

 

 

Concord, NH 03301

 

 

Phone: 603-224-2341

 

 

 

 

 

C T Corporation System

 

 

400 Cornerstone Drive

 

 

Suite 240

 

 

Williston, VT 05495

 

 

Phone: 802-878-1500

 

 

 

 

 

The Corporation Company

 

 

1675 Broadway

 

 

Suite 1200

 

 

Denver, CO 80202

 

 

Phone: 303-629-250

 

 

 

 

 

C T Corporation System

 

 

818 West Seventh Street

 

 

2nd Floor

 

 

Los Angeles, CA 90017

 

 

Phone: 213-627-8252

 

 

 

Natural Retail Group, Inc.:

 

The Corporation Trust Company

 

 

Corporation Trust Center

 

 

1209 Orange Street

 

 

Wilmington, DE 19801

 

 

Phone: 302-777-0247

 

 

 

 

 

C T Corporation System

 

 

1200 South Pine Island Road

 

 

Plantation, FL 33324

 

 

Phone: 954-473-5503

 

 

 

 

 

C T Corporation System

 

 

155 Federal Street

 

 

Suite 700

 

 

Boston, MA 02110

 

 

Phone: 617-757-6400

 

7

--------------------------------------------------------------------------------


 

 

 

The Corporation Trust Incorporated

 

 

351 West Camden Street

 

 

Baltimore, MD 21201

 

 

Phone: 410-539-2837

 

 

 

Mt. Vikos, Inc.:

 

The Corporation Trust Company

 

 

Corporation Trust Center

 

 

1209 Orange Street

 

 

Wilmington, DE 19801

 

 

Phone: 302-777-0247

 

 

 

 

 

C T Corporation System

 

 

155 Federal Street

 

 

Suite 700

 

 

Boston, MA 02110

 

 

Phone: 617-757-6400

 

 

 

Fantastic Foods, Inc.:

 

C T Corporation System

 

 

818 West Seventh Street

 

 

2nd Floor

 

 

Los Angeles, CA 90017

 

 

Phone: 213-627-8252

 

 

 

United Natural Transportation, Inc.:

 

The Corporation Trust Company

 

 

Corporation Trust Center

 

 

1209 Orange Street

 

 

Wilmington, DE 19801

 

 

Phone: 302-777-0247

 

 

 

UNFI Canada, Inc.:

 

UNFI Canada, Inc.

 

 

100 King Street West, Suite 6600

 

 

1 First Canadian Place

 

 

Toronto, Ontario M5X 1B8

 

 

 

 

 

Crease Harman LLP

 

 

#800-1070 Douglas Street

 

 

Victoria, British Columbia V8W 2S8

 

 

 

 

 

Osler, Hoskin & Harcourt LLP

 

 

1000 De Le Gauchetiere Street West,

 

 

Suite 2100

 

 

Montreal, Quebec H3B 4W5

 

8

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT B

BORROWERS AND SUBSIDIARIES

BUSINESS LOCATIONS

 

Owned/
Leased

 

Entity

 

Use

 

Address

 

City

 

State/
Province

 

Zip

 

Sq. Ft.

 

Inventory in
Excess of
$100,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWNED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O

 

Albert’s Organics

 

Office/Warehouse

 

200 Eagle Court

 

Bridgeport

 

NJ

 

08014

 

35,700

 

Yes

O

 

Albert’s Organics

 

Warehouse

 

3268 E. Vernon Avenue

 

Vernon

 

CA

 

90058

 

34,500

 

Yes

O

 

UNFI SDS

 

Office/Warehouse

 

401 Highway 43 East

 

Harrison

 

AR

 

72601

 

1,200,000

 

Yes

O

 

UNFI-East

 

Warehouse

 

100 Lake View Court

 

Atlanta

 

GA

 

30336

 

327,500

 

Yes

O

 

UNFI-East

 

Office/Warehouse

 

71 Stow Drive

 

Chesterfield

 

NH

 

03443

 

319,000

 

Yes

O

 

UNFI-East

 

Office/Warehouse

 

260 Lake Road

 

Dayville

 

CT

 

06241

 

352,900

 

Yes

O

 

UNFI-East

 

Office/Warehouse

 

300 Lake Road

 

Dayville

 

CT

 

06241

 

90,200

 

No

O

 

UNFI-East

 

Warehouse

 

655 Commerce Parkway

 

Greenwood

 

IN

 

46143

 

311,100

 

Yes

O

 

UNFI-East

 

Warehouse

 

2340 Heinz Road

 

Iowa City

 

IA

 

52240

 

274,800

 

Yes

O

 

UNFI-East

 

Warehouse

 

100 Lincoln Street

 

New Oxford

 

PA

 

17350

 

271,200

 

No

O

 

UNFI-West

 

Warehouse

 

12745 Earhart Avenue **

 

Auburn

 

CA

 

95602

 

150,000

 

No

O

 

UNFI-West

 

Warehouse

 

7909 S. Union Parkway

 

Ridgefield

 

WA

 

98642

 

239,000

 

Yes

O

 

UNFI-West

 

Office/Warehouse

 

1101 Sunset Blvd

 

Rocklin

 

CA

 

95765

 

487,000

 

Yes

O

 

UNFI, Canada

 

Warehouse

 

35 Rue Du Parc C.P. 209

 

Scotstown

 

QC

 

J0B 3B0

 

25,000

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L

 

Albert’s Organics

 

Warehouse

 

5222 Quincy Street

 

Mounds View

 

MN

 

55112

 

39,900

 

Yes

L

 

Albert’s Organics

 

Office

 

2450 17th Ave Suite 250

 

Santa Cruz

 

CA

 

95062

 

3,935

 

No

L

 

Albert’s Organics

 

Warehouse

 

11922 General Dr

 

Charlotte

 

NC

 

28273

 

43,290

 

Yes

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT B

BORROWERS AND SUBSIDIARIES

BUSINESS LOCATIONS

 

Owned/
Leased

 

Entity

 

Use

 

Address

 

City

 

State/
Province

 

Zip

 

Sq. Ft.

 

Inventory in
Excess of
$100,000

L

 

Woodstock Farms Mfg

 

Office/Warehouse

 

96 Executive Drive

 

Edison

 

NJ

 

08817

 

110,000

 

Yes

L

 

UNFI SDS

 

MTM Storage

 

6751 Macon Road

 

Columbus

 

GA

 

31907

 

750

 

No

L

 

UNFI SDS

 

MTM Storage

 

2420 E. Stop 11 Road

 

Indianapolis

 

IN

 

46227

 

200

 

No

L

 

UNFI SDS

 

MTM Storage

 

6915 S. 120th Street

 

La Vista

 

NE

 

68128

 

400

 

No

L

 

UNFI SDS

 

Office/Warehouse

 

88 Huntoon Memorial Highway

 

Leicester

 

MA

 

01524

 

188,000

 

Yes

L

 

UNFI SDS

 

Warehouse

 

82 Huntoon Memorial Highway

 

Leicester

 

MA

 

01524

 

35,640

 

Yes

L

 

UNFI SDS

 

MTM Storage

 

6812 Fountain Ave., E-17

 

Orlando

 

FL

 

32807

 

200

 

No

L

 

UNFI SDS

 

MTM Storage

 

5837 South Garnett

 

Tulsa

 

OK

 

74146

 

1,650

 

No

L

 

UNFI SDS

 

MTM Storage

 

19501 Arch St

 

Little Rock

 

AR

 

72206

 

200

 

No

L

 

Mt. Vikos

 

Office

 

1291 Ocean Street

 

Marshfield

 

MA

 

02050

 

1,500

 

No

L

 

NRG

 

Retail Store

 

700 Reistertown

 

Baltimore

 

MD

 

21215

 

4,000

 

Yes

L

 

NRG

 

Retail Store

 

1600 Route 28

 

Centerville

 

MA

 

02632

 

3,000

 

Yes

L

 

NRG

 

Retail Store

 

108 Marlboro Ave

 

Easton

 

MD

 

21601

 

3,500

 

Yes

L

 

NRG

 

Retail Store

 

521 NW 13 Blvd

 

Gainesville

 

FL

 

32601

 

4,600

 

Yes

L

 

NRG

 

Retail Store

 

1237 NW 76th Blvd

 

Gainesville

 

FL

 

32606

 

4,750

 

Yes

L

 

NRG

 

Retail Store

 

850 Neopolitan Way

 

Naples

 

FL

 

34103

 

4,800

 

Yes

L

 

NRG

 

Retail Store

 

1917 E Silver Springs Blvd

 

Ocala

 

FL

 

34470

 

5,000

 

Yes

L

 

NRG

 

Retail Store

 

30555 US Highway 19N

 

Palm Harbor

 

FL

 

34684

 

12,270

 

Yes

L

 

NRG

 

Retail Store

 

1900-2000 Tamiami Trail

 

Port Charlotte

 

FL

 

33948

 

9,600

 

Yes

L

 

NRG

 

Retail Store

 

1930 Stickney Point Rd

 

Sarasota

 

FL

 

34231

 

4,700

 

Yes

L

 

NRG

 

Retail Store

 

1279 Beneva Rd S.

 

Sarasota

 

FL

 

34232

 

8,260

 

Yes

L

 

NRG

 

Retail Store

 

6651 Central Ave.

 

St. Petersburg

 

FL

 

33710

 

4,750

 

Yes

L

 

UNFI-Select Nutrition

 

Warehouse

 

2722 Commerce Way

 

Philadelphia

 

PA

 

19154

 

100,000

 

Yes

L

 

UNFI-Select Nutrition

 

Office

 

60 Charles Lindbergh Blvd

 

Uniondale

 

NY

 

11553

 

7,184

 

No

L

 

Tumaro’s

 

Office/Warehouse

 

5300 Santa Monica Blvd.

 

Los Angeles

 

CA

 

90029

 

5,875

 

Yes

L

 

UNFI

 

Office

 

555 Valley Street

 

Providence

 

RI

 

02908

 

50,000

 

No

L

 

UNFI

 

Office

 

1802 Bayberry Court, Suite 301

 

Richmond

 

VA

 

23226

 

1,000

 

No

L

 

UNFI, Canada

 

Warehouse

 

4535 Still Creek Ave

 

Burnaby

 

BC

 

V5C 5W1

 

41,000

 

Yes

L

 

UNFI, Canada

 

Warehouse

 

12757 Vulcan Way, Ste. 153, Bld “D”

 

Richmond

 

BC

 

V6V 3C8

 

100,000

 

Yes

L

 

UNFI, Canada

 

Warehouse

 

1035, 1037, 1045 Commerial Dr

 

Vancouver

 

BC

 

V5L 3X1

 

7,500

 

Yes

L

 

UNFI, Canada

 

Warehouse

 

6600 Thimens St

 

St. Laurent

 

QC

 

H4S 1S5

 

31,000

 

Yes

L

 

UNFI, Canada

 

Office/Warehouse

 

8755 Keele St

 

Concord

 

ON

 

L4K 2N1

 

135,000

 

Yes

L

 

UNFI-East

 

Office

 

25 Mr. Arthur Drive

 

Chesterfield

 

NH

 

03443

 

4,000

 

No

L

 

UNFI-East

 

Office

 

17 Stow Drive

 

West Chesterfield

 

NH

 

03466

 

15,200

 

No

L

 

UNFI-East

 

Office/Warehouse

 

6100 MacIntosh Road

 

Sarasota

 

FL

 

34238

 

345,000

 

Yes

L

 

UNFI-East

 

Warehouse

 

225 Cross Farm Lane

 

York

 

PA

 

17406

 

675,000

 

Yes

L

 

UNFI-West

 

Warehouse

 

22 30th North East

 

Auburn

 

WA

 

98002

 

204,700

 

Yes

L

 

UNFI-West

 

Warehouse

 

15965 & 15755 E. 32nd Ave.

 

Aurora

 

CO

 

80011

 

243,208

 

Yes

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT B

BORROWERS AND SUBSIDIARIES

BUSINESS LOCATIONS

 

Owned/
Leased

 

Entity

 

Use

 

Address

 

City

 

State/
Province

 

Zip

 

Sq. Ft.

 

Inventory in
Excess of
$100,000

L

 

UNFI-West

 

Warehouse

 

13204 Philadelphia St.

 

Fontana

 

CA

 

92337

 

220,200

 

No

L

 

UNFI-West

 

Warehouse

 

12745 Earhart Avenue **

 

Auburn

 

CA

 

95602

 

150,000

 

No

L

 

UNFI-West

 

Warehouse

 

22150 Goldencrest Drive

 

Moreno Valley

 

CA

 

92553

 

613,000

 

Yes

L

 

UNFI-West

 

Warehouse

 

2100 Danieldale Road

 

Lancaster

 

TX

 

75134

 

353,810

 

No

 

** The building located on 12745 Earhart Avenue is owned by UNFI-West.  However,
the underlying land is leased.

 

Fantastic Foods, Inc. commonly has inventory in excess of $100,000 located at
its manufacturer, Wixon, Inc., 1390 East Bulavar Avenue, St. Francis, Wisconsin
53235.

 

Fantastic Foods, Inc. commonly has inventory worth in excess of $100,000 stored
at its warehousing and distribution vendor, Distribution 2000, Inc., 505
Crossroads Parkway, Bolingbrook, IL 60440

 

Mt. Vikos, Inc.commonly has inventory worth in excess of $100,000 stored at its
warehouse, East Coast Warehousing & Dist. Cor., 1140 Polaris Street, Elizabeth,
NJ 07201

 

UNFI Canada commonly has inventory valued at less than $100,000 located at its
manufacturer Les Ruchers Promiel, 8862, Boul. Ste-Anne Château-Richer, Quebec,
Canada G0A 1N0

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT C

BORROWERS AND SUBSIDIARIES

FOREIGN JURISDICTIONS

 

 

 

Foreign

Company

 

Qualifications

 

 

 

BORROWERS

 

 

 

 

 

United Natural Foods, Inc.

 

FL-3/26/96 (Reinstated in FL 3/25/04); CT-4/9/96; GA-4/8/96; CO-7/24/95
(requalified in CO 5/2/03); PA-4/3/96; MN-10/18/02; IA-10/21/02; ND-10/24/02;
CA-9/14/00; IN-6/2/03; VT - 12/2/05; KY-1/3/06; MA-12/30/05; NH-12/30/05;
NJ-12/30/05; RI-11/17/08; WV-11/28/05; SC-12/30/05; NY-12/30/05

 

 

 

 

 

 

Albert’s Organics, Inc.

 

PA-1/16/90; NC-10/18/95; NJ-10/16/95; FL-10/13/95; DE-10/16/95; CO-11/6/01;
MN-7/14/05

 

 

 

SUBSIDIARIES

 

 

United Natural Foods West, Inc. f/k/a Mountain People’s Warehouse Incorporated

 

NM-9/23/96; AZ-9/11/96; WA-9/17/96; OR-9/12/96; ID-9/12/96; HI-10/16/97;
CO-11/15/05; AK-2/15/06

 

 

 

 

 

 

United Natural Trading Co. (d/b/a Woodstock Farms Manufacturing)

 

NJ-2/4/98; CA-2/4/98

 

 

 

Distribution Holdings, Inc.

 

N/A

 

 

 

Millbrook Distribution Services Inc. (d/b/a UNFI Specialty Distribution
Services)

 

MA-8/27/99; FL-6/1/99; AR-6/2/99; RI-3/22/02; ME-12/1/08; NH-6/11/99; VT-6/9/99;
CO-6/1/99

 

 

 

Springfield Development, LLC (f/k/a United Northeast LLC)

 

N/A

 

 

 

Natural Retail Group, Inc.

 

FL-4/11/95; MD-11/24/93; MA-6/19/94;

 

 

 

Fantastic Foods, Inc.

 

N/A

 

 

 

Mt. Vikos, Inc.

 

MA - 2/12/01

 

 

 

United Natural Transportation, Inc.

 

N/A

 

 

 

UNFI Canada, Inc.

 

Extra provincially qualified in Ontario, British Columbia and Quebec in May 2010

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT D

BORROWERS AND SUBSIDIARIES

CAPITAL STRUCTURE

 

 

 

 

 

 

 

 

 

# of Shares Authorized

 

 

 

Percentage

 

Jurisdiction

Company

 

Class of Stock

 

# of Shares Authorized

 

# of Shares Outstanding

 

But Un-issued

 

Shareholder/Member

 

Owned

 

of Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BORROWERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United Natural Foods, Inc. (“UNFI”)

 

 

 

 

 

 

 

 

 

 

 

 

 

Delaware

(Greater than 5% Ownership)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Common

 

100,000,000

 

43,317,513 *

 

56,682,487

 

FMR LLC**

 

9.77%

 

 

 

 

 

 

 

 

 

 

 

 

BlackRock Global Investors**

 

6.95%

 

 

 

 

 

 

 

 

 

 

 

 

Jennison Associates LLC**

 

5.80%

 

 

 

 

 

 

 

 

 

 

 

 

Employee Stock Ownership Trust***

 

5.80%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Preferred

 

5,000,000

 

-

 

5,000,000

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Albert’s Organics, Inc.

 

Voting

 

99,500

 

579.36

 

98,920.64

 

UNFI

 

100%

 

California

 

 

Non-Voting

 

500

 

-

 

500.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED NATURAL FOODS WEST, INC. (f/k/a Mountain People’s Warehouse Incorporated)

 

Common

 

100,000

 

1

 

99,999

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United Natural Trading Co. (d/b/a Woodstock Farms Manufacturing)

 

Common

 

10,000

 

1,000

 

9,000

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Springfield Development, LLC (f/k/a United Northeast LLC)

 

N/A

 

N/A

 

N/A

 

N/A

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution Holdings, Inc.

 

Common

 

10,000

 

100

 

9,900

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Millbrook Distribution Services Inc. (d/b/a UNFI Specialty Distribution
Services)

 

Common

 

1,000

 

1,000

 

N/A

 

Distribution Holdings, Inc.

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Natural Retail Group, Inc.

 

Common

 

10,000

 

1,000

 

9,000

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fantastic Foods, Inc.

 

Common

 

20,000,000

 

1,000

 

19,999,000

 

UNFI

 

100%

 

California

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mt. Vikos, Inc.

 

Common

 

400,000

 

362,605

 

37,395

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United Natural Transportation Co.

 

Common

 

10,000

 

1,000

 

9,000

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNFI Canada, Inc.

 

Common

 

Unlimited

 

100

 

Unlimited

 

UNFI

 

100%

 

Canada

 

*  As of June 7, 2010

** As of March 31, 2010

*** As of November 17, 2009

 

All corporate affiliates are as set forth above.  There are no joint venture
affiliates.

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT E

 

ALTERNATE CORPORATE NAMES, MERGERS

and STATE ID #s

Alternate Names:

 

Borrowers

 

 

1.                                   United Natural Foods, Inc. (“UNF”) was
formerly known as Cornucopia Natural Foods, Inc. and has previously done
business under the name Cornucopia Natural Foods in the states of Connecticut,
Georgia, Florida and Pennsylvania.

 

UNF purchased the assets of Blooming Prairie Cooperative Warehouse and has
previously done business in the States of Iowa and North Dakota under the name
“Blooming Prairie Warehouse”.

 

UNF purchased all the assets of Select Nutrition Distributors, Inc. including
all of its stock, but subsequently merged this subsidiary up into UNF.  UNF does
business nationally under the name “Select Nutrition Distributors”.

 

UNF is the survivor by merger of the following subsidiaries:

 

Stow Mills, Inc.

Select Nutrition Distributors, Inc.

 

In January 2008, UNF purchased all the assets of Tumaro’s Gourmet Tortillas, and
utilizes the name Tumaro’s Gourmet Tortillas nationally.

 

 

2.                                   Albert’s Organics, Inc. purchased all
assets of Roots & Fruits Cooperative and does business in the State of Minnesota
under the name Roots & Fruits.

 

Albert’s Organics, Inc. acquired substantially all of the assets of Source
Organic, Inc., a California corporation, and utilizes the name Source Organic in
California.

 

Subsidiaries

 

 

1.                                   United Natural Foods West, Inc. (f/k/a
Mountain People’s Warehouse Incorporated) acquired substantially all of the
assets of Shojin Natural Foods and does business under the name Shojin Natural
Foods in the State of Hawaii.

 

--------------------------------------------------------------------------------


 

United Natural Foods West, Inc. is the survivor by merger of the following
subsidiaries:

 

NutraSource, Inc.

Rainbow Natural Foods, Inc.

 

In the State of Colorado, United Natural Foods West, Inc. has previously done
business under the following trade names:

 

Rainbow Natural Foods Distributing, Ltd.

Rainbow Distributing, Ltd.

Rainbow Foods Distributing, Ltd.

 

2.                                   United Natural Trading Co. acquired
substantially all of the assets of Hershey Import Co., Inc. and does business
under the name Woodstock Farms Manufacturing.

 

3.                                   Natural Retail Group, Inc. (“NRG”) uses or
has used the following trade names in the following states:

 

Florida:

 

Sunsplash Market

Sunsplash Natural Foods For Less

Mother Earth Market

The Granary

Natures Finest Foods

Palm Harbor Natural Foods

Waterfront Market

Port Charlotte Natural Foods

 

Massachusetts:

 

Sunsplash Natural Foods For Less

Cape Cod Natural Foods

Sprouts

 

Maryland:

 

Sunsplash Natural Foods For Less

Railway Market

Village Natural Grocers

 

NRG also acquired substantially all of the assets of the following Persons:

 

--------------------------------------------------------------------------------


 

Village Natural Grocers, Inc., a Maryland corporation;

Railway Market, Inc., a Maryland corporation;

Down Home Natural Foods, Inc., a Massachusetts corporation;

Sunsplash Market, Inc., a Florida corporation;

Second Nature of Gainesville, Inc., d/b/a Mother Earth Market, Newberry Crossing
Store, Inc., d/b/a Mother Earth Market,, Ocala Store, Inc., d/b/a Mother Earth
Market, Sarasota Store, Inc., d/b/a Mother Earth Market, Stickney Point
Store, Inc., d/b/a/ The Granary, North Tail Store, Inc., d/b/a The Granary, and
Mother Earth Market, Inc., all Florida corporations;

Natures Finest Foods, Inc., a Florida corporation;

Hodges Management, Inc., a Florida corporation d/b/a Palm Harbor Natural Foods

 

4.                                   Springfield Development, LLC was formerly
known as United Northeast LLC.

 

5.                                   Millbrook Distribution Services, Inc.
operates under the name UNFI Specialty Distribution Services.

 

6.                                   UNFI Canada, Inc.: On the date that UNFI
Canada, Inc. was incorporated, May 5, 2010, its name was immediately changed
from its numbered company name, 7508956 Canada Inc., to UNFI Canada, Inc.

 

 

State ID #s:

 

BORROWERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

Delaware

 

2377138

 

Corporation

 

 

 

 

 

 

 

Albert’s Organics, Inc.

 

California

 

C1326751

 

Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBSIDIARIES:

 

 

 

 

 

 

 

 

 

 

 

 

 

United Natural Foods West, Inc.

 

California

 

C1657486

 

Corporation

 

 

 

 

 

 

 

United Natural Trading Co. d/b/a Hershey Imports Co., Inc. (NJ)

 

Delaware

 

2852049

 

Corporation

 

 

 

 

 

 

 

Distribution Holdings, Inc.

 

Delaware

 

4230723

 

Corporation

 

--------------------------------------------------------------------------------


 

Springfield Development LLC

 

Delaware

 

3579704

 

Limited Liability Company

 

 

 

 

 

 

 

Millbrook Distribution Services Inc.

 

Delaware

 

2882792

 

Corporation

 

 

 

 

 

 

 

Natural Retail Group, Inc.

 

Delaware

 

2345969

 

Corporation

 

 

 

 

 

 

 

Fantastic Foods, Inc.

 

California

 

C0830190

 

Corporation

 

 

 

 

 

 

 

Mt. Vikos, Inc.

 

Delaware

 

3318140

 

Corporation

 

 

 

 

 

 

 

United Natural Transportation Co.

 

Delaware

 

3030713

 

Corporation

 

 

 

 

 

 

 

UNFI Canada, Inc.

 

Canada

 

7508956

 

Corporation

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT E

BORROWERS AND SUBSIDIARIES

CORPORATE NAMES & EINs

 

 

 

 

 

Parent

 

State/Country

 

Date of

 

 

Company

 

Chief Executive Office

 

Company

 

of Incorporation

 

Incorporation

 

EIN/GST

 

 

 

 

 

 

 

 

 

 

 

BORROWERS

 

 

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

313 Iron Horse Way, Providence, RI 02908

 

N/A

 

Delaware

 

2/11/1994

 

05-0376157

 

 

 

 

 

 

 

 

 

 

 

Albert’s Organics, Inc.

 

200 Eagle Court, Bridgeport, NJ 08014

 

United Natural Foods, Inc.

 

California

 

12/19/1984

 

95-3934152

 

 

 

 

 

 

 

 

 

 

 

SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

United Natural Foods West, Inc. (f/k/a Mountain People’s Warehouse Incorporated)

 

1101 Sunset Boulevard, Rocklin, CA 95765

 

United Natural Foods, Inc.

 

California

 

1/16/1990

 

68-0221552

 

 

 

 

 

 

 

 

 

 

 

United Natural Trading Co. (d/b/a Woodstock Farms Manufacturing)

 

96 Executive Drive, Edison, NJ 08817

 

United Natural Foods, Inc.

 

Delaware

 

1/28/1998

 

06-1505797

 

 

 

 

 

 

 

 

 

 

 

Distribution Holdings, Inc.

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

Delaware

 

10/5/2006

 

65-1296934

 

 

 

 

 

 

 

 

 

 

 

Millbrook Distribution Services Inc. (d/b/a UNFI Specialty Distribution
Services)

 

88 Huntoon Memorial Hwy, Leicester, MA 01524

 

Distribution Holdings, Inc.

 

Delaware

 

4/27/1998

 

41-0754020

 

 

 

 

 

 

 

 

 

 

 

Springfield Development, LLC (f/k/a United Northeast LLC)

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

Delaware

 

11/6/2002

 

13-4221549

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Natural Retail Group, Inc.

 

Seabreeze Shopping Plaza, 30555 US Hwy 19N, Palm Harbor, FL

 

United Natural Foods, Inc.

 

Delaware

 

8/2/1993

 

06-1383344

 

 

 

 

 

 

 

 

 

 

 

Fantastic Foods, Inc.

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

California

 

10/24/1977

 

94-2447092

 

 

 

 

 

 

 

 

 

 

 

Mt. Vikos, Inc.

 

1291 Ocean St., Marshfield, MA 02050

 

United Natural Foods, Inc.

 

Delaware

 

11/28/2000

 

04-3540616

 

 

 

 

 

 

 

 

 

 

 

United Natural Transportation Co.

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

Delaware

 

4/16/1999

 

52-2349493

 

 

 

 

 

 

 

 

 

 

 

UNFI Canada, Inc.

 

8755 Keele St., Concord, Ontario L4K 2N1

 

United Natural Foods, Inc.

 

Canada

 

5/5/2010

 

813473253

 

There are no open tax matters for any of the Borrowers or Guarantors.

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT F

BORROWERS AND SUBSIDIARIES

CORPORATE NAMES & EINs

 

 

 

 

 

Parent

 

State/Country

 

Date of

 

 

Company

 

Chief Executive Office

 

Company

 

of Incorporation

 

Incorporation

 

EIN/GST

 

 

 

 

 

 

 

 

 

 

 

BORROWERS

 

 

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

313 Iron Horse Way, Providence, RI 02908

 

N/A

 

Delaware

 

2/11/1994

 

05-0376157

 

 

 

 

 

 

 

 

 

 

 

Albert’s Organics, Inc.

 

200 Eagle Court, Bridgeport, NJ 08014

 

United Natural Foods, Inc.

 

California

 

12/19/1984

 

95-3934152

 

 

 

 

 

 

 

 

 

 

 

SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

United Natural Foods West, Inc. (f/k/a Mountain People’s Warehouse Incorporated)

 

1101 Sunset Boulevard, Rocklin, CA 95765

 

United Natural Foods, Inc.

 

California

 

1/16/1990

 

68-0221552

 

 

 

 

 

 

 

 

 

 

 

United Natural Trading Co. (d/b/a Woodstock Farms Manufacturing)

 

96 Executive Drive, Edison, NJ 08817

 

United Natural Foods, Inc.

 

Delaware

 

1/28/1998

 

06-1505797

 

 

 

 

 

 

 

 

 

 

 

Distribution Holdings, Inc.

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

Delaware

 

10/5/2006

 

65-1296934

 

 

 

 

 

 

 

 

 

 

 

Millbrook Distribution Services Inc. (d/b/a UNFI Specialty Distribution
Services)

 

88 Huntoon Memorial Hwy, Leicester, MA 01524

 

Distribution Holdings, Inc.

 

Delaware

 

4/27/1998

 

41-0754020

 

 

 

 

 

 

 

 

 

 

 

Springfield Development, LLC (f/k/a United Northeast LLC)

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

Delaware

 

11/6/2002

 

13-4221549

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Natural Retail Group, Inc.

 

Seabreeze Shopping Plaza, 30555 US Hwy 19N, Palm Harbor, FL

 

United Natural Foods, Inc.

 

Delaware

 

8/2/1993

 

06-1383344

 

 

 

 

 

 

 

 

 

 

 

Fantastic Foods, Inc.

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

California

 

10/24/1977

 

94-2447092

 

 

 

 

 

 

 

 

 

 

 

Mt. Vikos, Inc.

 

1291 Ocean St., Marshfield, MA 02050

 

United Natural Foods, Inc.

 

Delaware

 

11/28/2000

 

04-3540616

 

 

 

 

 

 

 

 

 

 

 

United Natural Transportation Co.

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

Delaware

 

4/16/1999

 

52-2349493

 

 

 

 

 

 

 

 

 

 

 

UNFI Canada, Inc.

 

8755 Keele St., Concord, Ontario L4K 2N1

 

United Natural Foods, Inc.

 

Canada

 

5/5/2010

 

813473253

 

There are no open tax matters for any of the Borrowers or Guarantors.

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT I

 

United Natural Foods, Inc. Divisions and Subsidiaries

 

List of Leases

 

Leases are listed by Subsidiary/Division in alphabetical order and within each
category first by state/province and within states/provinces by location (city
or town) in alphabetical order.

 

Alberts Organics, Inc.

 

1.                                   Industrial Office Lease dated April 25,
2005 between Santa Cruz Freeholders and Albert’s Organics, Inc. for property
located at 2450 17th Avenue, Santa Cruz, California

 

2.                                   Industrial Lease dated November 30, 2001
between RREEF America REIT II Corp. VVV (successor to State of California Public
Employees’ Retirement System) and Albert’s Organics, Inc. (successor to Blooming
Prairie Cooperative Warehouse) for property located at 5222 Quincy Street,
Mounds View, Minnesota

 

3.                                   Industrial Lease dated April 22, 2009
between W.T. Charlotte, L.L.C. and Albert’s Organics, Inc. for property located
at 11922 General Drive, Charlotte, North Carolina

 

Millbrook Distribution Services, Inc.

 

4.                                   Month to month Rental and Security
Agreement between Heather Oleson (on behalf of Millbrook Distribution Services
Inc.) and Arch Street Mini-Storage for property located at 19501 Arch Street,
Little Rock, AR

 

5.                                   Oral month to month storage agreement
between A&H Industrial Park and Millbrook Distribution Services Inc. for
property located at 6812 Fountain Avenue, Orlando, Florida

 

6.                                   Rental Agreement dated October 26, 2005
between OB Companies d/b/a Simply Self Storage (successor to Storage Xtra Self
Storage) and Millbrook Distribution Services Inc. for property located at 6751
Macon Road, Columbus, Georgia

 

7.                                   Storage USA Rental Agreement dated June 10
between Extra Space Storage (successor to Storage USA) and Millbrook
Distribution Services Inc. for property located at 2420 East Stop 11
Road, Indianapolis, Indiana

 

8.                                   Lease dated December 1, 1986 between RDJ
Realty Trust and Millbrook Distribution Services Inc. (successor to Millbrook
Distributors, Inc.) for

 

1

--------------------------------------------------------------------------------


 

property located at 88 Huntoon Memorial Highway, Leicester, Massachusetts

 

9.                                   Lease dated December 11, 2007 between
Minuteman Packaging Corp. and Millbrook Distribution Services Inc. for property
located at 82 Huntoon Memorial Highway, Leicester, Massachusetts

 

10.                          Attic Storage Rental Agreement dated July 31, 2001
between Attic Storage of Omaha and Millbrook Distribution Services Inc. for
property located at 6915 South 120th Street, La Vista, Nebraska

 

11.                          Lease and Security Agreement dated February 2, 2001
between BLR Properties, L.L.C. and Millbrook Distribution Services Inc. for
property located at 5837 South Garnett, Tulsa, Oklahoma

 

Mt. Vikos, Inc.

 

12.                          Lease dated May 31, 2007 between D’Amico Limited
Partnership and Mt. Vikos, Inc. for property located at 1291 Ocean Street,
Marshfield, Massachusetts.

 

 

Natural Retail Group, Inc.

 

13.                          Lease dated June 28, 1977 between Snead Y. Davis
and Natural Retail Group, Inc. (successor to Sam’s Style Shop) for property
located at 521 NW 13th Blvd, Gainesville, Florida

 

14.                          Lease dated May 11, 1993 between Newberry
Crossing, Ltd. and Natural Retail Group (as successor to Newberry Crossing
Store, Inc.) for property located at 1237 NW 76th Blvd, Gainesville, Florida

 

15.                          Lease dated as of May 6, 1985 between Colonial
Village Company LLC and Natural Retail Group, Inc. (successor to Village Natural
Grocers, Inc.) for property located at 700 Reisertown, Baltimore, Maryland

 

16.                          Lease dated April 1, 1994 between Marlboro
Plaza, Inc. and Natural Retail Group, Inc. for property located at 108 Marlboro
Avenue, Easton, Maryland

 

17.                          Lease Agreement dated November, 2002 between Bell
Tower Corporation and Natural Retail Group, Inc. for property located at 1600
Route 28, Centerville, Massachusetts

 

18.                          Lease dated June 24, 1994 between Neopolitan Way
South Land Trust and Natural Retail Group (as successor to Sunsplash
Market, Inc.) for property located at 850 Neopolitan Way, Naples, Florida

 

2

--------------------------------------------------------------------------------


 

19.                          Shopping Center Lease dated as of December 15, 1995
between Ocala SC Company, Ltd. and Natural Retail Group, Inc. (as successor to
Ocala Store, Inc.) for property located at 1917 East Silver Springs Blvd, Ocala,
Florida

 

20.                          Lease dated February 15, 1985 between Seabreeze
Associates Limited and Natural Retail Group, Inc. (as successor to Eckard Drugs
of Florida, Inc.) for property located at 30555 US Highway 19N, Palm Harbor,
Florida

 

21.                          Lease dated October 11, 2000 between TCW Special
Credits and Natural Retail Group, Inc. for property located at 1900-2000 Tamiami
Trial, Port Charlotte, Florida

 

22.                          Commercial Lease dated December 23, 2003 between
Southpoints Shopping Center of Sarasota, Ltd. and Natural Retail Group, Inc. for
property located at 1930 Stickney Point Road, Sarasota, Florida

 

23.                          Lease Agreement dated February 18, 1997 between
Beneva Market Place Associates and Natural Retail Group, Inc. (as successor to
Sarasota Store, Inc,) for property located at 1279 Beneva Road South, Sarasota,
Florida

 

24.                          Lease Agreement dated November 26, 1993 between
West Central Shopping Center and Natural Retail Group, Inc. (as successor to
Nature’s Finest Foods Inc,) for property located at 6651 Central Avenue, St.
Petersburg, Florida

 

Select Nutrition Distributors Division

 

25.                          Lease Agreement dated as of February 1, 2004
between Andreassi, LLC and United Natural Foods, Inc., (successor by merger to
Select Nutrition Distributors, Inc.) for property located at 2722 Commerce Way,
Philadelphia, Pennsylvania

 

26.                          Agreement of Lease dated as of September 1, 2004
between Reckson Operating Partnership, L.P. and United Natural Foods, Inc.
(successor by merger to Select Nutrition Distributors, Inc.) for property
located at 60 Charles Lindbergh Blvd, Uniondale, New York

 

Tumaro’s Division

 

27.                          Lease dated March 2, 1998 between P&C Property
Management and United Natural Foods, Inc. (assignee of Tumaro’s, Inc.) for
property located at 5300 Santa Monica Blvd., Los Angeles, California

 

3

--------------------------------------------------------------------------------


 

UNFI Canada, Inc.

 

**Note: In connection with the purchase of substantially all of the assets of
the Canadian food distribution business of SunOpta Inc.’s Distribution Group
business, together with substantially all of the assets of Drive Organics Corp.,
the following real estate leases were assigned to and/or assumed by the UNFI
Canada, Inc.

 

 

28.                          Lease Agreement by and between Pro Organics
Marketing Inc. and T Three Properties Ltd. dated October 10, 2003, as amended by
that certain Renewal and Amendment of Lease dated October 10, 2008, by and
between SunOpta Inc., successor-in-interest to Pro Organics Marketing Inc.
(collectively, “Tenant”) and Altamont Properties Ltd., successor-in-interest to
T Three Properties Ltd. (collectively, “Landlord) in respect of a lease of 4535
Still Creek Ave., Burnaby, B.C., V5C 5W1.

 

29.                          Lease Agreement between SunOpta Inc. (“Tenant”),
and Sun Life Assurance Company of Canada. (the “Landlord”) in respect of a lease
of 12757 Vulcan Way, Suite 153, Building “D”, Richmond, B.C., as amended by that
certain Lease Amending Agreement, dated April 10, 2008.

 

30.                          Lease Agreement between Drive Organics Corporation
(“Tenant”), Sook Hing Lee and Gordon Lee (collectively the “Landlord”) and
632100 B.C. Ltd dated July 15, 2002, as amended by that certain Lease Summary
(undated) in respect of a lease of 1035, 1037 and 1045 Commercial Drive,
Vancouver, B.C.

 

31.                          Lease Agreement by and between SunOpta Inc. (the
“Tenant”) and Les Importations Cacheres Hahamovitch Inc. (the “Landlord”) dated
December 22, 2005, in respect of a lease of 6600 Thimens, St. Laurent, Quebec,
extended by written notice on June 10, 2009

 

32.                          Lease Agreement between SunOpta Inc.
(successor-by-merger to Supreme Foods Ltd.) (collectively “Tenant”), Tilzen
Holdings Ltd. (the “Landlord”) and SunOpta Inc. dated June 23, 2004 in respect
of a lease of Lot 12, Concession 3, designated as Part 7 on Plan 65h-21817, City
of Vaughan, Regional Municipality of York (8755 Keele Street).

 

United Natural Foods, Inc.

 

33.                          Industrial Site Lease dated May 18, 1992 between
City of Auburn, California and United Natural Foods, Inc. (assignee of
Panatonni-Catlin Venture IV) for property located at the Auburn Airport
Industrial Park, California

 

4

--------------------------------------------------------------------------------


 

34.                          NNN Lease (Multi-Tenant) dated as of July 31, 2001
between Metropolitan Life Insurance Company and United Natural Foods, Inc. for
property located at 13204 Philadelphia Street, Fontana, California

 

35.                          Lease Agreement dated December 3, 2007 between
Cactus Commerce, LLC and United Natural Foods, Inc. for property located at
22150 Goldencrest Drive, Moreno Valley, California.

 

36.                          Standard Form Lease (Industrial, Multi-Tenant, Net)
dated July 11, 1997 between ADC, L.L.C. (as successor to Amberjack, Ltd.) and
United Natural Foods, Inc. for property located at 15965 and 15755 East
32nd Avenue, Aurora, Colorado

 

37.                          Lease dated March 16, 2007 between Meridian-Hudson
McIntosh LLC and United Natural Foods, Inc. for property located at 6100
McIntosh Road, Sarasota, Florida

 

38.                          Lease dated as of February 15, 2007 between World
Learning, Inc. and United Natural Foods, Inc. for property located at 25
Mr. Arthur Drive, Chesterfield, New Hampshire

 

39.                          Lease dated April 28, 2010 between V.E. Properties
V, LLC and United Natural Foods, Inc. for property located at 17 Stow Drive,
West Chesterfield, New Hampshire

 

40.                          Standard Form Industrial Building Lease
(Single-Tenant) dated March 14, 2008 between FR York Property Holding, LP and
United Natural Foods, Inc. for property located at 225 Cross Farm Lane, York,
Pennsylvania

 

41.                          Office Lease dated October 16, 2008 between Alco
Cityside Federal LLC and United Natural Foods, Inc. for property located at 555
Valley Street, Providence, Rhode Island

 

42.                          Lease Agreement dated September 30, 2009 between
ProLogis and United Natural Foods for property located at 2100 Danieldale Road,
Lancaster, TX

 

43.                          Lease dated August 3, 1998 between Valley Center I,
LLC and United Natural Foods, Inc. for property located at 22 30th North East,
Auburn, Washington

 

44.                          Oral office sublease for 1802 Bayberry Court,
Suite 301, Richmond, VA

 

Woodstock Farms Manufacturing Division (f/k/a Hershey Imports Company)

 

45.                          Agreement of Lease dated January 24, 2002 between
Two Seventy – M- Edison and United Natural Trading Co. d/b/a Woodstock Farms

 

5

--------------------------------------------------------------------------------


 

Manufacturing for property located at 96 Executive Drive, Edison, New Jersey

 

6

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT I

BORROWERS AND SUBSIDIARIES

BUSINESS LOCATIONS

 

Owned/
Leased

 

Entity

 

Use

 

Address

 

City

 

State/
Province

 

Zip

 

Sq. Ft.

 

Inventory in
Excess of
$100,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWNED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O

 

Albert’s Organics

 

Office/Warehouse

 

200 Eagle Court

 

Bridgeport

 

NJ

 

08014

 

35,700

 

Yes

O

 

Albert’s Organics

 

Warehouse

 

3268 E. Vernon Avenue

 

Vernon

 

CA

 

90058

 

34,500

 

Yes

O

 

UNFI SDS

 

Office/Warehouse

 

401 Highway 43 East

 

Harrison

 

AR

 

72601

 

1,200,000

 

Yes

O

 

UNFI-East

 

Warehouse

 

100 Lake View Court

 

Atlanta

 

GA

 

30336

 

327,500

 

Yes

O

 

UNFI-East

 

Office/Warehouse

 

71 Stow Drive

 

Chesterfield

 

NH

 

03443

 

319,000

 

Yes

O

 

UNFI-East

 

Office/Warehouse

 

260 Lake Road

 

Dayville

 

CT

 

06241

 

352,900

 

Yes

O

 

UNFI-East

 

Office/Warehouse

 

300 Lake Road

 

Dayville

 

CT

 

06241

 

90,200

 

No

O

 

UNFI-East

 

Warehouse

 

655 Commerce Parkway

 

Greenwood

 

IN

 

46143

 

311,100

 

Yes

O

 

UNFI-East

 

Warehouse

 

2340 Heinz Road

 

Iowa City

 

IA

 

52240

 

274,800

 

Yes

O

 

UNFI-East

 

Warehouse

 

100 Lincoln Street

 

New Oxford

 

PA

 

17350

 

271,200

 

No

O

 

UNFI-West

 

Warehouse

 

12745 Earhart Avenue **

 

Auburn

 

CA

 

95602

 

150,000

 

No

O

 

UNFI-West

 

Warehouse

 

7909 S. Union Parkway

 

Ridgefield

 

WA

 

98642

 

239,000

 

Yes

O

 

UNFI-West

 

Office/Warehouse

 

1101 Sunset Blvd

 

Rocklin

 

CA

 

95765

 

487,000

 

Yes

O

 

UNFI, Canada

 

Warehouse

 

35 Rue Du Parc C.P. 209

 

Scotstown

 

QC

 

J0B 3B0

 

25,000

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L

 

Albert’s Organics

 

Warehouse

 

5222 Quincy Street

 

Mounds View

 

MN

 

55112

 

39,900

 

Yes

L

 

Albert’s Organics

 

Office

 

2450 17th Ave Suite 250

 

Santa Cruz

 

CA

 

95062

 

3,935

 

No

L

 

Albert’s Organics

 

Warehouse

 

11922 General Dr

 

Charlotte

 

NC

 

28273

 

43,290

 

Yes

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT I

BORROWERS AND SUBSIDIARIES

BUSINESS LOCATIONS

 

Owned/
Leased

 

Entity

 

Use

 

Address

 

City

 

State/
Province

 

Zip

 

Sq. Ft.

 

Inventory in
Excess of
$100,000

L

 

Woodstock Farms Mfg

 

Office/Warehouse

 

96 Executive Drive

 

Edison

 

NJ

 

08817

 

110,000

 

Yes

L

 

UNFI SDS

 

MTM Storage

 

6751 Macon Road

 

Columbus

 

GA

 

31907

 

750

 

No

L

 

UNFI SDS

 

MTM Storage

 

2420 E. Stop 11 Road

 

Indianapolis

 

IN

 

46227

 

200

 

No

L

 

UNFI SDS

 

MTM Storage

 

6915 S. 120th Street

 

La Vista

 

NE

 

68128

 

400

 

No

L

 

UNFI SDS

 

Office/Warehouse

 

88 Huntoon Memorial Highway

 

Leicester

 

MA

 

01524

 

188,000

 

Yes

L

 

UNFI SDS

 

Warehouse

 

82 Huntoon Memorial Highway

 

Leicester

 

MA

 

01524

 

35,640

 

Yes

L

 

UNFI SDS

 

MTM Storage

 

6812 Fountain Ave., E-17

 

Orlando

 

FL

 

32807

 

200

 

No

L

 

UNFI SDS

 

MTM Storage

 

5837 South Garnett

 

Tulsa

 

OK

 

74146

 

1,650

 

No

L

 

UNFI SDS

 

MTM Storage

 

19501 Arch St

 

Little Rock

 

AR

 

72206

 

200

 

No

L

 

Mt. Vikos

 

Office

 

1291 Ocean Street

 

Marshfield

 

MA

 

02050

 

1,500

 

No

L

 

NRG

 

Retail Store

 

700 Reistertown

 

Baltimore

 

MD

 

21215

 

4,000

 

Yes

L

 

NRG

 

Retail Store

 

1600 Route 28

 

Centerville

 

MA

 

02632

 

3,000

 

Yes

L

 

NRG

 

Retail Store

 

108 Marlboro Ave

 

Easton

 

MD

 

21601

 

3,500

 

Yes

L

 

NRG

 

Retail Store

 

521 NW 13 Blvd

 

Gainesville

 

FL

 

32601

 

4,600

 

Yes

L

 

NRG

 

Retail Store

 

1237 NW 76th Blvd

 

Gainesville

 

FL

 

32606

 

4,750

 

Yes

L

 

NRG

 

Retail Store

 

850 Neopolitan Way

 

Naples

 

FL

 

34103

 

4,800

 

Yes

L

 

NRG

 

Retail Store

 

1917 E Silver Springs Blvd

 

Ocala

 

FL

 

34470

 

5,000

 

Yes

L

 

NRG

 

Retail Store

 

30555 US Highway 19N

 

Palm Harbor

 

FL

 

34684

 

12,270

 

Yes

L

 

NRG

 

Retail Store

 

1900-2000 Tamiami Trail

 

Port Charlotte

 

FL

 

33948

 

9,600

 

Yes

L

 

NRG

 

Retail Store

 

1930 Stickney Point Rd

 

Sarasota

 

FL

 

34231

 

4,700

 

Yes

L

 

NRG

 

Retail Store

 

1279 Beneva Rd S.

 

Sarasota

 

FL

 

34232

 

8,260

 

Yes

L

 

NRG

 

Retail Store

 

6651 Central Ave.

 

St. Petersburg

 

FL

 

33710

 

4,750

 

Yes

L

 

UNFI-Select Nutrition

 

Warehouse

 

2722 Commerce Way

 

Philadelphia

 

PA

 

19154

 

100,000

 

Yes

L

 

UNFI-Select Nutrition

 

Office

 

60 Charles Lindbergh Blvd

 

Uniondale

 

NY

 

11553

 

7,184

 

No

L

 

Tumaro’s

 

Office/Warehouse

 

5300 Santa Monica Blvd.

 

Los Angeles

 

CA

 

90029

 

5,875

 

Yes

L

 

UNFI

 

Office

 

555 Valley Street

 

Providence

 

RI

 

02908

 

50,000

 

No

L

 

UNFI

 

Office

 

1802 Bayberry Court, Suite 301

 

Richmond

 

VA

 

23226

 

1,000

 

No

L

 

UNFI, Canada

 

Warehouse

 

4535 Still Creek Ave

 

Burnaby

 

BC

 

V5C 5W1

 

41,000

 

Yes

L

 

UNFI, Canada

 

Warehouse

 

12757 Vulcan Way, Ste. 153, Bld “D”

 

Richmond

 

BC

 

V6V 3C8

 

100,000

 

Yes

L

 

UNFI, Canada

 

Warehouse

 

1035, 1037, 1045 Commerial Dr

 

Vancouver

 

BC

 

V5L 3X1

 

7,500

 

Yes

L

 

UNFI, Canada

 

Warehouse

 

6600 Thimens St

 

St. Laurent

 

QC

 

H4S 1S5

 

31,000

 

Yes

L

 

UNFI, Canada

 

Office/Warehouse

 

8755 Keele St

 

Concord

 

ON

 

L4K 2N1

 

135,000

 

Yes

L

 

UNFI-East

 

Office

 

25 Mr. Arthur Drive

 

Chesterfield

 

NH

 

03443

 

4,000

 

No

L

 

UNFI-East

 

Office

 

17 Stow Drive

 

West Chesterfield

 

NH

 

03466

 

15,200

 

No

L

 

UNFI-East

 

Office/Warehouse

 

6100 MacIntosh Road

 

Sarasota

 

FL

 

34238

 

345,000

 

Yes

L

 

UNFI-East

 

Warehouse

 

225 Cross Farm Lane

 

York

 

PA

 

17406

 

675,000

 

Yes

L

 

UNFI-West

 

Warehouse

 

22 30th North East

 

Auburn

 

WA

 

98002

 

204,700

 

Yes

L

 

UNFI-West

 

Warehouse

 

15965 & 15755 E. 32nd Ave.

 

Aurora

 

CO

 

80011

 

243,208

 

Yes

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT I

BORROWERS AND SUBSIDIARIES

BUSINESS LOCATIONS

 

Owned/
Leased

 

Entity

 

Use

 

Address

 

City

 

State/
Province

 

Zip

 

Sq. Ft.

 

Inventory in
Excess of
$100,000

L

 

UNFI-West

 

Warehouse

 

13204 Philadelphia St.

 

Fontana

 

CA

 

92337

 

220,200

 

No

L

 

UNFI-West

 

Warehouse

 

12745 Earhart Avenue **

 

Auburn

 

CA

 

95602

 

150,000

 

No

L

 

UNFI-West

 

Warehouse

 

22150 Goldencrest Drive

 

Moreno Valley

 

CA

 

92553

 

613,000

 

Yes

L

 

UNFI-West

 

Warehouse

 

2100 Danieldale Road

 

Lancaster

 

TX

 

75134

 

353,810

 

No

 

** The building located on 12745 Earhart Avenue is owned by UNFI-West.  However,
the underlying land is leased.

 

Fantastic Foods, Inc. commonly has inventory in excess of $100,000 located at
its manufacturer, Wixon, Inc., 1390 East Bulavar Avenue, St. Francis, Wisconsin
53235.

 

Fantastic Foods, Inc. commonly has inventory worth in excess of $100,000 stored
at its warehousing and distribution vendor, Distribution 2000, Inc., 505
Crossroads Parkway, Bolingbrook, IL 60440

 

Mt. Vikos, Inc.commonly has inventory worth in excess of $100,000 stored at its
warehouse, East Coast Warehousing & Dist. Cor., 1140 Polaris Street, Elizabeth,
NJ 07201

 

UNFI Canada commonly has inventory valued at less than $100,000 located at its
manufacturer Les Ruchers Promiel, 8862, Boul. Ste-Anne Château-Richer, Quebec,
Canada G0A 1N0

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT M

 

GUARANTEES

 

 

UNF has guaranteed the obligations of the ESOT under the Loan Agreement dated
November 1, 1988, as amended on April 7, 2010, between the ESOT and Norman
Cloutier, Steven Townsend, Daniel Atwood and Theodore Cloutier; original
principal amount of the Note issued under the Loan Agreement is $4,080,000.

 

UNF has guaranteed the obligations of Fantastic Foods, Inc. under the Contract
Manufacturing and Packaging Agreement dated March 20, 2008 between Fantastic
Foods, Inc. and Wixon, Inc.

 

UNF has agreed to guarantee the obligations of UNFI Canada, Inc. under the terms
of that certain lease agreement between SunOpta Inc. (successor-by-merger to
Supreme Foods Ltd.) (collectively “Tenant”), Tilzen Holdings Ltd. (the
“Landlord”) and SunOpta Inc. dated June 23, 2004 in respect of a lease of Lot
12, Concession 3, designated as Part 7 on Plan 65h-21817, City of Vaughan,
Regional Municipality of York, which agreement was assigned to UNFI Canada, Inc.
in connection with the closing of UNFI Canada, Inc.’s acquisition of certain of
the assets of SunOpta Inc.

 

--------------------------------------------------------------------------------
